PER CURIAM.
Appellant, Herbert T. Sussman, appeals the trial court’s Amended Final Judgment in which the court ordered that the January 2001 will of the decedent, Irving Schwartz, be admitted to probate because the decedent was of unsound mind when he executed his September 2002 will and two codicils and because the instruments were procured through undue influence. Although we may have decided this case differently, we are constrained to affirm given that competent, substantial evidence supports the trial court’s findings. See Estate of Brock v. Brock, 692 So.2d 907, 912 (Fla. 1st DCA 1996) (setting forth that a trial court’s findings must be given the benefit of all reasonable inferences that may be drawn from the evidence-and that an appellate court is prohibited from ree-vaulating the evidence and substituting its judgment for that of the trial court).
AFFIRMED.
WEBSTER and LEWIS, JJ., Concur; PADOVANO, J., Concurs in Result Only.